 Case 1:18-cr-00504-ARR Document 42 Filed 06/21/19 Page 1 of 2 PageID #: 129

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York

WSK/ABS:SWR                                         271 Cadman Plaza East
F. #2018R00196                                      Brooklyn, New York 11201



                                                    June 21, 2019


By Mail and ECF
Evan L. Lipton, Esq.
Henry E. Mazurek, Esq.
Meister Seelig & Fein LLP
125 Park Avenue
7th Floor
New York, NY 10017

                Re:   United States v. Yehuda Belsky
                      Criminal Docket No. 18-00504 (ARR)

Dear Counsel:

             Enclosed please find one disc (the “Production”) containing additional
discovery materials in the above-referenced case. The Production has been encrypted, and
the password will be sent to you separately by email. The contents of the Production are set
forth below.

            The Production includes records from the North American Derivative
Exchange (“NADEX”) and have been Bates labeled DOJ_18CR504_006698 through
DOJ_18CR504_006768. These enclosed materials supplement the production of materials
from NADEX produced on January 16, 2019 Bates labeled DOJ_18CR504_004402 through
DOJ_18CR504_004957.

                                        *      *       *

                The government hereby renews its request for reciprocal discovery under Rule
16(b) of the Federal Rules of Criminal Procedure. The government requests that the
defendant allow inspection and copying of (1) any books, papers, documents, data,
photographs, tapes, tangible objects, or copies or portions thereof, that are in the defendant’s
possession, custody or control, and that the defendant intends to introduce as evidence or
otherwise rely on at trial, and (2) any results or reports of physical or mental examinations
and of scientific tests or experiments made in connection with this case, or copies thereof,
that are in the defendant’s possession, custody or control, and that the defendant intends to
 Case 1:18-cr-00504-ARR Document 42 Filed 06/21/19 Page 2 of 2 PageID #: 130



introduce as evidence or otherwise rely upon at trial, or that were prepared by a witness
whom the defendant intends to call at trial.

               The government also renews its request that the defendant disclose prior
statements of witnesses who will be called by the defendant to testify. See Fed. R. Crim. P.
26.2. In order to avoid unnecessary delays, the government requests that the defendant have
copies of those statements available for production to the government no later than the
commencement of trial.

              The government also renews its request that the defendant disclose a written
summary of testimony that the defendant intends to use as evidence at trial under Rules 702,
703, and 705 of the Federal Rules of Evidence. The summary should describe the opinions
of the witnesses, the bases and reasons for the opinions, and the qualification of the
witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby renews its demand
for written notice of the defendant’s intention, if any, to claim a defense of actual or believed
exercise of public authority, and also demands the names and addresses of the witnesses
upon whom the defendant intends to rely in establishing the defense identified in any such
notice.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/ Sarah Wilson Rocha
                                                    Sarah Wilson Rocha
                                                    Trial Attorney
                                                    (718) 254-6366

Enclosures

cc:    Clerk of the Court (ARR) (by ECF) (without enclosures)




                                                2
